[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              MAR 9, 2010
                            No. 09-11719                      JOHN LEY
                        Non-Argument Calendar                   CLERK
                      ________________________

                  D. C. Docket No. 98-06154-CR-PAS


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MORRIS LEON JOHNSON,
a.k.a. Fnu Lnu,
a.k.a. Tank,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (March 9, 2010)

Before EDMONDSON, BIRCH and ANDERSON, Circuit Judges.
PER CURIAM:

       Morris Leon Johnson, a federal prisoner convicted of crack cocaine offenses,

appeals his resentencing under 18 U.S.C. § 3582(c)(2) and Amendment 706 * to the

Sentencing Guidelines. No reversible error has been shown; we affirm.

       Johnson originally had a base offense level of 32 and a guidelines range of

210 to 262 months’ imprisonment. The district court sentenced Johnson to 240

months. In his section 3582(c)(2) motion, Johnson requested a sentence reduction

based on his post-sentencing rehabilitation and the 18 U.S.C. § 3553(a) factors. He

also contended that United States v. Booker, 125 S.Ct. 738 (2005), and its progeny

allowed the district court to resentence him below the amended guidelines range.

       The district court reduced Johnson’s base offense level from 32 to 30, which

resulted in a guidelines range of 168 to 210 months’ imprisonment. After

considering the 18 U.S.C. § 3553(a) factors, the court sentenced Johnson to 168

months. But the court -- citing binding precedent from our Court -- refused

Johnson’s request to be sentenced below the amended guidelines range.

       On appeal, Johnson argues that the district court erred in its application of

section 3582(c)(2) because it refused to consider granting a reduction below his



       *
        Amendment 706 retroactively reduced by two the base offense levels in crack cocaine
sentences calculated pursuant to the drug quantity table, U.S.S.G. § 2D1.1(c). U.S.S.G. App. C,
Amend. 713 (Supp. 1 May 2008).

                                               2
amended guidelines range despite the section 3553(a) factors, the advisory nature

of the guidelines, and the policy of avoiding sentencing disparities. He concedes

that his argument is foreclosed by our prior precedent and acknowledges that he

raises it only to preserve it for later review. We review de novo the district court’s

legal conclusions about the scope of its authority in a section 3582(c)(2)

proceeding. United States v. James, 548 F.3d 983, 984 (11th Cir. 2008).

      Here, the district court committed no error in denying Johnson’s section

3582(c)(2) motion. We have made clear that neither Booker nor Kimbrough v.

United States, 128 S.Ct. 558 (2007), renders a guidelines range advisory in the

context of a section 3582(c)(2) proceeding. See United States v. Melvin, 556 F.3d

1190, 1192-93 (11th Cir.), cert. denied, 129 S.Ct. 2382 (2009). A district court is

bound by the limitations imposed on its discretion by section 3582(c)(2) and the

applicable policy statements by the Sentencing Commission. Id.; see also U.S.S.G.

§ 1B1.10(b)(2)(A) (explaining that “the court shall not reduce the defendant’s term

of imprisonment under [section] 3582(c)(2) and this policy statement to a term that

is less than the minimum of the amended guideline range”).

      AFFIRMED.




                                           3